DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (US 6,200,613, hereinafter “Schafer”) in view of Hausmann (US 2018/0264787, hereinafter “Hausmann”).
In regard to claim 1, Schafer discloses a food barrier casing for enclosing foodstuffs to be boiled or cooked within the casing (abstract). The food casing comprises at least one barrier casing 1 (col. 2 liens 55-56). It comprises two outer polyethylene layers and an intermediate layer of polyamide (col. 2 lines 56-58). The function of the barrier casing is to protect the food so as to be airtight and gastight (col. 2 lines 58-61). The examiner considers the barrier casing 1 to be the water-vapor or gas impermeable film. The barrier casing is coated with an absorbent inner layer 2 (col. 3 lines 1-4). The inner layer is formed of individual fibers or a weave, fabric, or knit (col. 2 lines 5-10). The inner layer is impregnated with coloring and/or flavorings (col. 3 lines 1-4). The absorbent inner layer is bonded to the barrier casing  by adhesive (col. 2 lines 34-35). 
	Schafer is silent with regard to one of the outer layers of the barrier casing being a polyester film with at least 50% polyethylene terephthalate. 
	Hausmann discloses a multilayer biaxially oriented sheet or tube type food casing or food packaging film that comprises an outside surface layer preferably comprising polyester [abstract]. The polyester is preferably polyethylene terephthalate [0045]. The food casing has high oxygen barrier and water vapor barrier properties [0011]. 
	Schafer and Hasumann both disclose high oxygen and water vapor barrier food casings. Thus, it would be obvious to one of ordinary skill in the art at the time of the invention to utilize an outside surface layer of polyethylene terephthalate as disclosed in Hasumann for the outside surface layer of the barrier casing of Schafer motivated by the expectation of forming an external layer that provides excellent optical properties [Hasumann 0045].
	In regard to claim 2, modified Schafer discloses that the polyester layer is biaxially oriented [Hasumann 0229].
	In regard to claim 3, Schafer discloses that the outer layers of the barrier casing 1 have a thickness of about 10 to 60 microns (col. 3 lines 26-29).
	In regard to claim 4, Schafer is silent with regard to the components of the adhesive used to bond the barrier casing 1 to the inner absorbent layer 2.
	Hasumann discloses that useful adhesive for use as bonding layers in casings include two-component epoxy-resin adhesive [0108-0109].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the two-component epoxy-resin adhesive as disclosed by Hasumann as the adhesive layer used to bond the barrier casing 1 and the inner absorbent layer 2 of Schafer motivated by the expectation of forming a suitable adhesion between the barrier casing 1 and the inner absorbent layer 2. 
	In regard to claims 5-6, Schafer discloses that the extruded polyethylene in an almost liquid form is especially suitable as adhesive for bonding the barrier casing 1 to the inner absorbent layer 2 (col. 2 lines 30-37).
	In regard to claim 7, Schafer discloses that the absorbent material of the inner layer is laminated to the inner side of the casing by means of extruded polyethylene (col. 2 lines 30-37). 
	In regard to claim 8, Schafer discloses that the internal layer is comprised of cellulose fibers (col. 3 lines 1-3).	In regard to claim 10, Schafer discloses that the casing comprising a flat film shaped into a tube and film edges running a longitudinal direction of the tube overlap one another and are bonded on the external side by a tape which runs in the longitudinal directing of the flexible tube and which overlaps the edges (col. 3 lines 15-18 and fig. 1).
	In regard to claims 11-12, Schafer discloses that the tubular shape is sealed by the means of a heat-sealable, heat-resistant adhesive tape (col. 3 lines 15-18). Polyethylene is known in the art as a heat-sealable polyolefin used primarily as sealant layers. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a polyethylene heat sealable tape motivated by the expectation of forming a casing that adequate salability in the tubular form.
	In regard to claim 13, Schafer discloses the casing is used for scaled emulsion sausage (col. 3 lines 64-67).
	In regard to claim 14, modified Schafer discloses that the outside layer is polyethylene terephthalate [Hasumann 0045]. Thus, the film comprises at least 70% PET. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (US 6,200,613, hereinafter “Schafer”) in view of Hausmann (US 2018/0264787, hereinafter “Hausmann”) in view of Rieser et al. (US 2007/0160783, hereinafter “Riser”). 
In regard to claim 9, modified Schafer discloses a food casing that comprises an inner absorbent layer that comprises cellulose fibers. Modified Schafer is silent with regard to the inner absorbent layer further comprising polyethylene fibers. 
	Riser discloses a foodstuff casing that comprises regenerated cellulose [abstract]. The casing comprises a reinforcement made of synthetic fibers [abstract]. The fibers are composed of polyethylene [0012]. 
	Modified Schafer and Riser both disclose casings that comprise a cellulose layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polyethylene synthetic fibers of Riser in the absorbent cellulose layer of modified Schafer motivated by the expectation of forming a reinforced layer [Riser abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782